7/24/2019                                               What is ME/CFS? | Myalgic Encephalomyelitis/Chronic Fatigue Syndrome (ME/CFS) | CDC




      Myalgic Encephalomyelitis/Chronic Fatigue Syndrome

     What is ME/CFS?
     Myalgic encephalomyelitis/chronic fatigue syndrome (ME/CFS) is a disabling and complex illness.

     People with ME/CFS are often not able to do their usual activities. At times, ME/CFS may con ne them to bed. People with
     ME/CFS have overwhelming fatigue that is not improved by rest. ME/CFS may get worse after any activity, whether it’s physical
     or mental. This symptom is known as post-exertional malaise (PEM). Other symptoms can include problems with sleep,
     thinking and concentrating, pain, and dizziness. People with ME/CFS may not look ill. However,

             People with ME/CFS are not able to function the same way they did before they became ill.
             ME/CFS changes people’s ability to do daily tasks, like taking a shower or preparing a meal.
             ME/CFS often makes it hard to keep a job, go to school, and take part in family and social life.
             ME/CFS can last for years and sometimes leads to serious disability.
             At least one in four ME/CFS patients is bed- or house-bound for long periods during their illness.

     Anyone can get ME/CFS. While most common in people between 40 and 60 years old, the illness a ects children, adolescents,
     and adults of all ages. Among adults, women are a ected more often than men. Whites are diagnosed more than other races
     and ethnicities. But many people with ME/CFS have not been diagnosed, especially among minorities.


     As noted in the IOM report:

             An estimated 836,000 to 2.5 million Americans su er from ME/CFS.
             About 90 percent of people with ME/CFS have not been diagnosed.
             ME/CFS costs the U.S. economy about $17 to $24 billion annually in medical bills and lost incomes.

     Some of the reasons that people with ME/CFS have not been diagnosed include limited access to healthcare and a lack of
     education about ME/CFS among healthcare providers.

             Most medical schools in the United States do not have ME/CFS as part of their physician training.
             The illness is often misunderstood and might not be taken seriously by some healthcare providers.
             More education for doctors and nurses is urgently needed so they are prepared to provide timely diagnosis and
             appropriate care for patients.

     Researchers have not yet found what causes ME/CFS, and there are no speci c laboratory tests to diagnose ME/CFS directly.
     Therefore, doctors need to consider the diagnosis of ME/CFS based on in-depth evaluation of a person’s symptoms and
     medical history. It is also important that doctors diagnose and treat any other conditions that can cause similar symptoms.
     Even though there is no cure for ME/CFS, some symptoms can be treated or managed.
                                                                                                                                              Page last reviewed: July 12, 2018




                                              Case 1:18-cv-01804-WCG Filed 07/24/19 Page 1 of 1 Document 24-1
https://www.cdc.gov/me-cfs/about/index.html                                                                                                                                       1/1
